DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-20 are currently pending in this application.
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a system for surgical illumination and imaging of ophthalmologic structures within a human eye, said system comprising: an emitter configured to irradiate ophthalmologic structures with near infrared light; an imaging sensor configured to receive and detect near-infrared scatter from the irradiated ophthalmologic structures and visible light in real-time; and a system control and image processor device comprising a processor, an electronic storage location operatively coupled with the processor, a user display, and processor executable code stored on the electronic storage location and embodied in a non-transitory computer readable storage medium, the surgical microscope, emitter, and imaging sensor communicatively coupled together, the imaging sensor configured to transmit the detected near-infrared scatter and visible light to the system control and image processor device, wherein the processor executable code comprises machine-readable instructions, that when executed by the processor, causes an image to be displayed on the user display that indicates the irradiated ophthalmologic structures in real-time using the detected near-infrared scatter and a molar extinction coefficient correlated to photon absorption in the irradiated ophthalmologic structures.
Further, the claimed invention includes a surgical illumination device for ophthalmologic structures configured to be placed on an eye, the device comprising: an annular base portion, the annular base portion having an L-shape with a first part of the L-shape defining an outward sidewall portion and outward sidewall and a second part of the L- shape extending radially inwardly relative to the outward sidewall portion to define a floor portion and a radially inward sidewall that rests against the sclera when placed on an eye; an annular scleral support having a generally frusto-conical shape that extends from a more radially inward top portion to a more radially outward bottom portion, the scleral support having an interior sidewall that rests on against a sclera when placed on an eye and an exterior sidewall, the scleral support assembled with the annular base portion at a radially most inward portion of the base portion to form a generally flush interior sidewall surface with the interior sidewall and the radially inward sidewall resting against the eye; an annular illumination portion includes one or more light emitting devices embedded therein and connected to a power source/control signal via a cable, wherein the assembled annular base portion and scleral support defining an interior space for placement of an annular illumination portion, wherein, the scleral support is composed of a clear or semi-clear material and wherein in operation light emitted from the embedded light emitting devices illuminate or transilluminate tissue of the eye.
Heeren [US 2017/0280989 A1] discloses an ophthalmic surgical system includes an imaging unit configured to generate a fundus image of an eye and a depth imaging system configured to generate a depth-resolved image of the eye [See Heeren, Abstract]. The system further includes a tracking system communicatively coupled to the imaging unit and depth imaging system, the tracking system comprising a processor and memory configured to analyze the fundus image generated by the imaging unit to determine a location of a distal tip of a surgical instrument in the fundus image, analyze the depth-resolved image generated by the depth imaging system to determine a distance between the distal tip of the surgical instrument and a retina of the eye, generate a visual indicator to overlay a portion of the fundus image, the visual indicator indicating the determined distance between the distal tip and the retina, modify the visual indicator to track a change in the location of the distal tip within the fundus image in real-time, and modify the visual indicator to indicate a change in the distance between the distal tip of the surgical instrument and the retina in real-time [See Heeren, Abstract].
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482